Citation Nr: 0948308	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  08-00 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
transitional cell cancer of the bladder status post radical 
cystoprostatectomy and ileoconduit. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to December 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the benefit sought on appeal.  In May 2009, the 
Veteran provided testimony in a videoconference hearing 
before the undersigned; a transcript of that hearing is of 
record.


FINDING OF FACT

The Veteran's transitional cell cancer of the bladder, status 
post radical cystoprostatectomy and ileoconduit, constitutes 
an additional disability which was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on VA's part in 
furnishing treatment, and VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for transitional cell cancer of the bladder, status post 
radical cystoprostatectomy and ileoconduit, are met.  38 
U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.361 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

As the appeal is resolved in the Veteran's favor, compliance 
with the VCAA need not be addressed. 

Analysis

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply.  Compensation is awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service-connected.  A 
disability is a qualifying additional disability if the 
disability was caused by VA treatment, and the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the medical treatment; or the 
additional disability was not reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical treatment requires actual 
causation.  To establish causation, the evidence must show 
that the VA surgical treatment resulted in a veteran's 
additional disability.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing 
treatment, it must be shown that the surgical treatment 
caused a veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. § 
3.361(d).

The Veteran is seeking VA compensation under 38 U.S.C.A § 
1151 for transitional cell cancer of the bladder status post 
radical cystoprostatectomy and ileoconduit as a result of VA 
treatment.  Specifically, the Veteran claims VA failed to 
timely diagnose his bladder cancer and as a result he had to 
undergo a cystoprostatectomy.  

The record shows that in September 2003, the Veteran had an 
assessment of hematuria.  The examiner noted the Veteran had 
a history of recurrent blood in urine with blood clots and 
indicated that the "UA/CX and PSA" will be checked.  From 
September 2003 to July 2004, VA continued to provide an 
assessment of hematuria.  VA records from March to April 2004 
indicate the Veteran did not show for appointments.  VA 
records from May 2004 to July 2004 show a pending cytology, 
cystoscopy and pending appointment with urology.  
        
On VA examination in August 2004, conducted for the purpose 
of evaluating diabetes-related claims, the examiner found HCT 
to be 26, determined the Veteran had severe hematuria, and 
referred him to urology.  The examiner was of the opinion 
that the Veteran's hematuria was not secondary to diabetes 
mellitus.  Subsequent cystoscopy on August 12, 2004 found a 
large bleeding bladder tumor.  On August 16, 2004, a giant 
tumor, 75 grams, was resected.  Pathology results indicated 
the Veteran had invasive bladder cancer.  On August 20, 2004, 
the Veteran underwent a radical cystoprostatectomy, bilateral 
pelvic node dissection with ileoconduit.  

A VA opinion in November 2006 noted the Veteran's diagnosis 
of diabetes complicated the diagnosis of urinary complaints.  
The examiner stated that there were multiple factors 
contributing to the delay in the diagnosis, with the major 
one being the Veteran's inability to show up for 
appointments.  The examiner explained that when the level of 
anemia became apparent on lab examinations, the Veteran had 
consults ordered but was too ill to attend his appointments, 
which was not made apparent to his VA providers.  He noted it 
could have been helped if the Veteran had been informed that 
in an emergent situation he could actually go to an emergent 
facility and that the Veteran could have had advanced bladder 
cancer in September 2003, however the extent was impossible 
to determine until the tissue was visualized.  The examiner 
concluded that it should be not considered at least as likely 
that the delay in the diagnosis of bladder cancer was based 
on carelessness, negligence or lack of proper skill or error 
in judgment or similar incident of fault on the part of VA.  
He noted that the only other question was the rapidity of the 
urology consult, specifically whether the Veteran failed to 
report or whether VA was unable to schedule the consult in an 
expedited manner.  

In his hearing testimony, the Veteran contended that the 
November 2006 VA opinion was not based on a full review of 
the record.  In July 2009, the Board sought an advisory 
medical opinion from Veterans Health Administration (VHA).

In August 2009, a VA staff urologist provided an opinion 
based on full review of the record.  The physician noted that 
in January 2004 the Veteran had a diagnosis of urinary tract 
infection.  In February 2004, he complained of hematuria and 
a urinalysis and culture were repeated.  He missed his next 
appointments in March 2004 and April 2004.  In May 2004, the 
Veteran again was diagnosed with a urinary tract infection 
and was referred to urology.  In June 2004, a CT scan was 
ordered, however the Veteran missed his cystoscopy 
appointment in July 2004, which was rescheduled in August 
2004, at which time his bladder tumor was diagnosed.  

As to whether there was a delay in diagnosis, the VA 
urologist was of the opinion that while urinary tract 
infections can cause gross hematuria, there was no strong 
evidence that the Veteran had a urinary tract infection other 
than a single urine culture obtained in January 2004, and men 
who have gross hematuria should be referred to a urologist.  
The VA urologist indicated that ideally the Veteran should 
have been referred for urologic evaluation in September 2003, 
or at the latest in February 2004, however his delay in 
referral was partially due to his missed appointments, and 
the delay in diagnosis was partly due to a missed cystoscopy 
appointment in July 2004.  

As to whether the delay in diagnosis could have resulted in 
additional disability, the VA urologist thought it was highly 
likely that the Veteran had bladder tumor in September 2003, 
and while it was impossible to know the stage of the 
Veteran's tumor at that time, it is more likely that the 
tumor would have been confined to the lining of the bladder 
and treatable without removal of the entire bladder at that 
time.  He further noted that in men with high grade bladder 
tumors that are treatable initially by endoscopic technique, 
about 50 percent of patients will eventually require removal 
of their bladder.  

As to whether VA treatment from September 2003 until the 
diagnosis of bladder cancer in August 2004 constituted 
carelessness, negligence, lack or proper skill, error in 
judgment, or similar instance of fault on the part of VA and 
whether the VA failed to exercise the degree of care that 
would be expected of a reasonable health care prior, the VA 
urologist was of the opinion that an error in judgment did 
occur by not referring the Veteran sooner to a urologic 
specialist for an evaluation.  He indicated that although the 
Veteran's lower urinary tract symptoms, which can be caused 
by urinary tract infections and diabetes, may have distracted 
from the hematuria, it is still considered best practice and 
standard of care to refer men with recurrent gross blood in 
their urine to see a urologic specialist.  The urologist 
emphasized that an endoscopic evaluation of the bladder is 
performed in nearly 100 percent of these situations, which is 
the only way to exclude serious bladder pathology, and that 
blood in the urine is the most common initial symptom of 
bladder cancer.  

On the question of whether the Veteran has an additional 
disability due to VA treatment, the evidence shows that there 
was a delay in the diagnosis of bladder cancer as a 
consequence of VA treatment, as the Veteran should have been 
referred sooner to a urologic specialist, which resulted in 
the Veteran undergoing a radical cystoprostatectomy and 
ileoconduit.  On the question of whether the bladder disorder 
is due to fault on the part of VA, the VA urologist concluded 
that there was a delay in the diagnosis of bladder cancer; 
the Veteran should have been referred for a urologic 
evaluation in September 2003, and treatment at that time 
would likely not have required removal of the entire bladder.  
An error in judgment occurred in not referring the Veteran 
sooner to a urologic specialist for an evaluation.  

On the basis of the VA urologist's opinion and the other 
evidence of record, the Board finds that the Veteran's 
transitional cell cancer of the bladder, status post radical 
cystoprostatectomy and ileoconduit, constitutes an additional 
disability that was the result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on VA's part in furnishing treatment, and that VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361(d).  

Therefore, as the preponderance of the evidence is in favor 
of the claim for compensation under 38 U.S.C.A. § 1151 for 
transitional cell cancer of the bladder, status post radical 
cystoprostatectomy and ileoconduit, the claim must be 
granted.  All reasonable doubt has been resolved in favor of 
the Veteran in rendering this decision.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for 
transitional cell cancer of the bladder, status post radical 
cystoprostatectomy and ileoconduit, is granted.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


